Title: For The Time Piece, [22 May 1798]
From: Hamilton, Alexander
To: 


[New York, May 22, 1798]
A most unprovoked & wanton attack upon me appeared in the Time pi[e]ce of yesterday under the signature of William Keteltas. Were this man as well known elsewhere as in his own state his attack would [be] treated with silent contempt. As it is, a very slight notice only can be taken of it. It is barely necessary to state that where he is known, the doubt is whether he is most madman or knave, that he is so contemptible as to have been the missionary of a party to go three hundred miles into the Western parts of this state, with saddle bags full of addresses to be distributed for an electioneering purpose, and that his present publication is replete with gross falshoods. By the allusion to Caesar and Brutus he plainly hints at assassination. Though his fears may be the only, it is not doubted that they will be a full security that he will not attempt to be the assassin. But while he is conscious that the worthlessness of his character renders it impossible to descend to his level he may be assured he will not find me unprepared to repel attack and that he is despised and defied.
AH
 